Order entered September 18, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00869-CR

                                 ALEXIA REYES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-33196-R

                                           ORDER
       On September 17, 2018, court reporter Anne Meredith filed the supplemental reporter’s

record of the April 25, 2018 revocation hearing.

       We GRANT appellant’s September 13, 2018 motion for extension of time to file her

brief and ORDER appellant’s brief due on or before October 17, 2018.



                                                      /s/   CRAIG STODDART
                                                            JUSTICE